Citation Nr: 0007176	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-26 595	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision by the Board of Veterans' Appeals 
denying entitlement to an increased (compensable) evaluation 
for a left eye disability, to include contusion angle 
deformity and hyphema with early polar cataract should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



FINDINGS OF FACT

1.  The veteran in this case had honorable active duty from 
May 1968 to November 1969.

2.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in April 1999 seeking the Board's review of a 
May 1998 Board decision denying an increased rating for an 
eye disorder to determine whether that decision involved 
clear and unmistakable error (CUE).

3.  The Board received notice on November 9, 1999, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a May 1998 Board decision denying an 
increased rating for an eye disorder to determine whether 
that decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision at any time before the Board 
promulgates a decision on that motion.  Such withdrawal shall 
be in writing and shall be signed by the moving party or by 
such party's representative.  If the writing is timely 
received, the motion shall be dismissed without prejudice to 
refiling under this subpart.  

In November 1999, the veteran submitted a signed statement to 
the Board indicating that he wished to withdraw his claim for 
CUE.  Inasmuch as the motion for CUE review in this case has 
now been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	M. G. MAZZUCCHELLI
Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



